Opinion issued March 19, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00066-CR
                           ———————————
                 OSCAR ALEXANDER GOMEZ, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Case No. 1397023


                         MEMORANDUM OPINION

      Appellant Oscar Alexander Gomez pleaded guilty to the first-degree offense

of possession with intent to deliver a controlled substance, weighing at least 200

grams but less than 399 grams. Gomez was placed on 10 years’ deferred-

adjudication community supervision. Three years later, the State filed a motion to
adjudicate guilt. Based on evidence admitted at the adjudication hearing, the trial

court found that Gomez had violated conditions of his community supervision,

including that Gomez had committed the offenses of sexual assault and burglary.

The trial court adjudged Gomez guilty and sentenced him to 25 years in prison. In

two issues, Gomez challenges the adjudication of his guilt.

         We affirm.

                                    Background

         In March 2014, the trial court placed Gomez on deferred-adjudication

community supervision after he pleaded guilty to the first-degree offense of

possession with intent to deliver a controlled substance. The terms and conditions of

his community supervision included that he would not commit any new offenses

while on community supervision. The conditions also required Gomez to have

suitable employment and to make monthly payments for certain fines, fees, and

costs.

         In December 2017, the State filed a motion to adjudicate Gomez’s guilt. The

State asserted that Gomez had violated six of the conditions of his community

supervision. Among these, the State alleged that Gomez had committed a new

criminal offense. Specifically, the State averred that Gomez had committed the

offense of sexual assault in February 2017 against an adult woman, B.D. The State

alleged that Gomez had “unlawfully, intentionally and knowingly cause[d] the


                                          2
penetration of the anus and sexual organ of [B.D.] . . . by placing [his] sexual organ

in the anus and sexual organ of [B.D.], without [her] consent.” The State further

alleged that Gomez compelled B.D. “to submit and participate” in the sexual assault

by using “physical force and violence.” The State alleged that B.D. had “not

consented” and that Gomez knew that B.D. “was unconscious and physically unable

to resist” and “was unaware that the sexual assault was occurring.”

      In September 2018, the State amended its motion to adjudicate guilt, alleging

that Gomez had committed another violation of the law. Specifically, the State

alleged that Gomez had committed the offense of burglary.

      In January 2019, the trial court conducted an evidentiary hearing on the

motion to adjudicate. The State presented evidence to prove that, since being placed

on deferred-adjudication community supervision, Gomez had committed the

offenses of burglary and sexual assault.

      Regarding the sexual-assault offense, the State presented the testimony of

B.D., the complainant. B.D. testified that, on February 11, 2017, she went to a

downtown Houston club to meet some friends. While there, she met Gomez, and he

bought her drinks. She said that she had never met Gomez before that night. B.D.

testified that the next memory she has from that night was waking up in Gomez’s

bedroom. She was completely nude, and Gomez was penetrating her vaginally and

anally with his penis. B.D. said that she asked Gomez to stop, but he would not. B.D.


                                           3
testified that, during the sexual assault, Gomez had his hands around her throat, and

she could barely breath. B.D. tried to leave the bedroom, but Gomez blocked the

door, and pushed B.D. back.

      B.D. testified that she waited until Gomez fell asleep and then ran from the

house. She stated that she was barefoot and wearing only a shirt belonging to Gomez

as she ran down the street to get away. An off-duty police officer saw B.D. and

stopped to help her. She was taken to the hospital where she underwent a sexual-

assault examination. As part of the examination, vaginal and anal swabs were taken

and placed in a sexual assault kit.

      Sergeant D. Wareham with the Harris County Sheriff’s Office spoke with

B.D. at the hospital about the sexual assault. Sergeant Wareham testified that the

evidence in B.D.’s sexual-assault kit was submitted for DNA analysis. The analysis

showed that the DNA profile from evidence in the sexual assault kit matched

Gomez’s DNA profile, which was in CODIS, a law-enforcement DNA database.

      Gomez testified in his own defense. He acknowledged that he had intercourse

with B.D. but claimed it had been consensual.

      When asked, Gomez denied several times that he had anal sex with B.D. He

claimed that they only had vaginal intercourse. To rebut Gomez’s claim, the State

offered the testimony of DNA analyst, T. Taylors. She testified that sperm fractions

were found on the anal and vaginal swabs from B.D.’s sexual-assault kit. She


                                         4
compared Gomez’s DNA profile with the DNA profiles obtained from sperm

fractions on the swabs. Taylor testified that Gomez could not be excluded as the

source of the DNA found on the anal and vaginal swabs. She said that, statistically,

she would expect to test “another 59 septillion individuals” before she would see the

same DNA profile again.

      At the end of the adjudication phase, the trial court stated on the record that

“all of the paragraphs in the motion to adjudicate are true by a preponderance of the

evidence,” which necessarily included the allegations that Gomez had committed

the offenses of burglary and sexual assault.

      The trial court then conducted the punishment phase. The State presented

evidence showing that other women had been assaulted by Gomez. At the end of the

punishment phase, the trial court adjudicated Gomez’s guilt and sentenced him to 25

years in prison.

      Gomez now appeals. In two issues, Gomez contends that (1) the evidence

admitted at the adjudication hearing was insufficient to support the trial court’s

finding that he had committed the offense of burglary, and (2) the trial court abused

its discretion when it admitted hearsay testimony related to the sexual-assault

offense and the burglary offense.



                              Adjudication of Guilt


                                          5
      We review the decision to adjudicate guilt in the same manner as a community

supervision revocation in which an adjudication of guilt was not deferred. See TEX.

CODE CRIM. PROC. art. 42A.108(b); Leonard v. State, 385 S.W.3d 570, 572 n.1 (Tex.

Crim. App. 2012). Proof by a preponderance of the evidence of a single violation of

a condition of community supervision is sufficient to support revocation. See Smith

v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009) (“We have long held that ‘one

sufficient ground for revocation would support the trial court’s order revoking’

community supervision.”) (quoting Jones v. State, 571 S.W.2d 191, 193 (Tex. Crim.

App. 1978)). Thus, any one of Gomez’s community-supervision violations found by

the trial court will support the adjudication of Gomez’s guilt.

      By finding all the State’s allegations in the adjudication motion as true, the

trial court implicitly found that Gomez had committed the offense of sexual assault

against B.D. On appeal, Gomez makes only one complaint regarding that finding.

      In his second issue, Gomez contends that the trial court abused its discretion

by overruling his hearsay objection to a portion of Sergeant Wareham’s testimony

relating to the sexual-assault offense. See Infante v. State, 404 S.W.3d 656, 662 (Tex.

App.—Houston [1st Dist.] 2012, no pet.) (stating that hearsay challenge to trial

court’s admission of evidence is reviewed for abuse of discretion). Gomez complains

that the trial court permitted Sergeant Wareham to testify, over Gomez’s hearsay

objection, about the description B.D. provided of the man who sexually assaulted


                                          6
her. See TEX. R. EVID. 801(d) (defining hearsay as statement, other than one made

by declarant while testifying in court, offered to prove truth of matter asserted); TEX.

R. EVID. 802 (providing that hearsay is generally not admissible unless exception

applies). After overruling Gomez’s hearsay objection, Sergeant Wareham testified

that “B.D. described the suspect as a middle eastern male around 5’5” average build,

with a well-trimmed beard.”

       Even if we assume that the trial court erred in overruling Gomez’s objection,

the admission of the complained-of hearsay testimony was harmless error. The

admission of a hearsay statement is non-constitutional error; it entitles the defendant

to reversal only if it affects the defendant’s substantial rights. TEX. R. APP. P. 44.2(b);

Coleman v. State, 428 S.W.3d 151, 162 (Tex. App.—Houston [1st Dist.] 2014, pet.

ref’d). A defendant’s substantial rights are affected if the hearsay’s admission has “a

substantial or injurious effect in determining the verdict.” Coleman, 428 S.W.3d at

162. “We do not overturn a conviction if, after examining the record as a whole, we

have fair assurance that the error did not influence the verdict or had but a slight

effect.” Id.

       Improper admission of evidence is not reversible error if the same or similar

evidence is admitted without objection at another point in the trial. Leday v. State,

983 S.W.2d 713, 718 (Tex. Crim. App. 1998); Mayes v. State, 816 S.W.2d 79, 88

(Tex. Crim. App. 1991); see Lamerand v. State, 540 S.W.3d 252, 256–57 (Tex.


                                            7
App.—Houston [1st Dist.] 2018, pet. ref’d) (“The erroneous admission of hearsay

does not constitute reversible error if other evidence proving the same fact is

properly admitted elsewhere.”). In other words, when the erroneous admission of

evidence is cumulative of other properly admitted evidence proving the same fact,

the erroneous admission is considered harmless. See Brooks v. State, 990 S.W.2d
278, 287 (Tex. Crim. App. 1999); see also Burks v. State, 876 S.W.2d 877, 898 (Tex.

Crim. App. 1994) (holding that police officer’s erroneously admitted hearsay

testimony did not harm defendant when testimony of other trial witnesses proved

same facts).

      Here, any error in admitting Sergeant Wareham’s testimony was harmless

because the same or similar evidence was admitted without objection through B.D.’s

testimony.

      On re-direct examination, B.D. testified as follows:

      Q. When you talked to the police at the hospital and they were asking
      you the medical questions, et cetera, do you remember how you
      described your perpetrator, the Defendant in this case?

      A. That he had a beard.

      Q. Is it similar to the one he has today in court?

      A Yes.

      Q. Do you remember what ethnicity that you thought he was or
      described him as?

      A. I thought he was middle eastern.
                                          8
      Like Sergeant Wareham’s testimony, B.D.’s testimony showed that she had

provided a description to police of the man who sexually assaulted her. And her

testimony of the description was similar to the description that Sergeant Wareham

testified B.D. had provided to him. Because B.D.’s testimony proved the same or

similar facts, we conclude that, to the extent the complained-of testimony was

erroneously admitted, it did not harm Gomez. See TEX. R. APP. P. 44.2(b); Burks,
876 S.W.2d at 898.

      Moreover, considering the whole record, the admission of the complained-of

testimony was harmless. Evidence of a defendant’s guilt is a factor to consider in a

harm analysis. Motilla v. State, 78 S.W.3d 352, 360 (Tex. Crim. App. 2002). Here,

B.D. testified in detail about the events that occurred before, during, and after the

sexual assault. In the courtroom, B.D. identified Gomez as the person who had

sexually assaulted her.

      Sergeant Wareham testified that he interviewed B.D. at the hospital where she

had been taken after being found on the street by an off-duty police officer. He

testified that B.D. was upset and seemed to be “in shock.” The evidence showed that

B.D. underwent a sexual assault examination at the hospital. Gomez’s DNA profile

matched the DNA profile detected in the biological samples collected from B.D.

      In his testimony, Gomez admitted that he had intercourse with B.D. but

claimed it had been consensual. He also claimed that he did not have anal intercourse


                                         9
with her. The State then offered its rebuttal witness, T. Taylor, a DNA analyst, who

testified that sperm fractions were detected on the anal swabs collected from B.D.

Gomez could not be excluded as a contributor to the DNA from the sperm fractions

found on the vaginal and anal swabs.

      During the sentencing phase, the State offered evidence indicating that other

women had been victimized by Gomez in separate incidences. Each had experienced

unusual cognitive impairment after drinking in a bar where Gomez was present.

      One woman testified that she awoke in Gomez’s car while he was driving.

She asked him to stop, but he refused. She then jumped out while the car was still

moving. Gomez stopped and tried to force her back to the car. During the incident,

Gomez struck her in the face. A bystander called police. Photographs taken by police

were admitted into evidence, showing the woman’s bloody mouth. Additional

evidence indicated that Gomez had sexually assaulted at least one other woman

before he had assaulted B.D.

      Finally, we note that the State did not emphasize the complained-of portion

of Sergeant Wareham’s testimony during the adjudication or punishment phases.

      On this record, we have fair assurance that any error in admitting Sergeant

Wareham’s testimony about the description B.D. gave to him at the hospital of the

man who had sexually assaulted her did not influence the trial court’s decision in

adjudicating Gomez’s guilty or in assessing his sentence or had but a slight effect.


                                        10
Therefore, we hold that the purported error did not affect Gomez’s substantial rights

and, consequently, was harmless error. See TEX. R. APP. P. 44.2(b).

      We overrule Gomez’s hearsay complaint in his second issue regarding the

admission of Sergeant Wareham’s testimony. This is the only complaint Gomez

raises on appeal related to the trial court’s implied finding that he violated the

conditions of his community supervision by committing the offense of sexual

assault. Because a finding of one violation is sufficient to support adjudication of

Gomez’s guilt, we need not reach the remaining complaints raised in the first and

second issues, which relate to the trial court’s implied finding that Gomez also

violated the conditions of his community supervision by committing the offense of

burglary. See TEX. R. APP. P. 47.1.




                                      Conclusion

      We affirm the judgment of the trial court.




                                               Richard Hightower
                                               Justice

Panel consists of Justices Keyes, Lloyd, and Hightower.
                                          11
Do not publish. TEX. R. APP. P. 47.2(b).




                                           12